Daniel Sheppard

From:                Daniel Sheppard
Sent:                Thursday, January 9, 2020 4:59 PM
To:                  fsalleyA
Cc:                  John Sheppard
Subject:             Griffin v. REC Marine et al.
Attachments:         1905004 Discovery Plaintiff_s Requests _ Responses Morrow _ Sheppard LLP GOL LLC 01-09-2020.pdf


Fred,

The attached documents have been faxed and mailed to you today. Please see attached for service.

Regards,
Daniel
__
Daniel E. Sheppard


Morrow & Sheppard LLP
3701 Kirby Drive, Suite 1000
Houston, Texas 77098
T: 713‐489‐4815 F: 713‐893‐8370
E: dsheppard@morrowsheppard.com

SEND ALL E‐SERVICE TO:
msfiling@morrowsheppard.com




                                                                                                   EXHIBIT
                                                                                                                 exhibitsticker.com




                                                                                                      29

                                                          1
                               FAX COVER SHEET
To: Fred Salley                          From: Ramona Anaya

Company: Morrow and Sheppard LLP         Date: January 09, 2020

Fax Number:                              Pages (Including cover): 13

Re: Griffin v. REC Marine Logistics et al; Cause No. C-682146; In the 19th Judicial
District Court for the Parish of East Baton Rouge (Section 27)



Notes:
                                                                            3701 Kirby Dr, Suite 1000
                                                                            Houston, Texas 77098
                                                                            www.morrowsheppard.com

Daniel E. Sheppard      ।     dsheppard@morrowsheppard.com   ।       713.489.1206




                                         January 9, 2020

                                                                 VIA FACSIMILE AND US MAIL
 Salley & Associates
 ATTN: Fred Salley, Esq.
 Post Office Box 3549
 Covington, LA 70434
 Fax No.: 985-867-8927


Re:     Griffin v. REC Marine Logistics et al; Cause No. C-682146; In the 19th Judicial
        District Court for the Parish of East Baton Rouge (Section 27)

Fred,

Enclosed please find Notice of Hearing on Plaintiff’s Motion for Contempt and Sanctions.
Additionally, I’ve included Plaintiff’s First Set of Interrogatories and Request for Production to
GOL, LLC; Gulf Offshore Logistics, LLC; and Offshore Transport Services, LLC.

Regards,

/s/Daniel E. Sheppard

Daniel E. Sheppard
